Citation Nr: 0532472	
Decision Date: 12/01/05    Archive Date: 12/21/05

DOCKET NO.  03-14 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Denver, Colorado


THE ISSUE

Entitlement to service connection for a chronic psychiatric 
disorder, including post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The veteran served on active duty from September 1988 to 
September 1992, including service in the Southwest Asia 
Theater of operations from February 11, 1991 to June 5, 1991.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a November 2001 rating 
decision, by the Denver, Colorado, Regional Office (RO), 
which denied the veteran's claims of entitlement to service 
connection for dysthymic disorder, adjustment disorder, 
paranoid personality disorder, and PTSD.  

In a May 2005 decision, the Board determined that new and 
material evidence had been submitted and reopened the claim 
of entitlement to service connection for a chronic 
psychiatric disorder, including PTSD.  The Board then 
remanded the case to the RO for additional development of the 
record and a de novo review of the evidence.  The AOJ has 
since continued to deny the claim, on the merits, and has 
returned the case to the Board for further appellate 
consideration.  

The appeal is REMANDED to the AOJ via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board has reviewed the record and a remand is required in 
this case.  

As noted above, the Board remanded the case in May 2005 for 
further development. The AOJ was asked to conduct a VA 
psychiatric examination, following which the examiner was 
asked to indicate what the current psychiatric diagnoses 
were; and, whether the in-service report of high stress in 
January 1991 was indicative of a chronic psychiatric 
disorder.  The examiner was also asked to indicate whether 
the veteran has PTSD; if so, the examiner was asked to 
identify the specific stressor or stressors upon which the 
diagnosis was based.  

The veteran was afforded a neuropsychological evaluation in 
June and July 2005, which revealed diagnoses of cannabis 
dependence and alcohol abuse.  A psychiatric examination was 
conducted in August 2005, at which time the examiner stated 
that the veteran's symptoms were not consistent with PTSD.  
He noted that the veteran's most profound symptoms were 
consistent with a psychosis.  The examiner also noted that 
the veteran appeared to be self-medicating some kind of 
anxiety disorder; he stated that this anxiety disorder was 
difficult to assess while the veteran was under the influence 
of cannabis on a regular basis.  The examiner explained that 
the veteran's diagnosis would become much clearer if he was 
clean and sober for a number of weeks to months.  The 
pertinent diagnoses were psychosis, NOS, complicated by 
cannabis dependence; and, anxiety disorder, NOS.  However, 
the examiner failed to provide the necessary medical nexus 
opinion as to the etiology of the documented findings.  
Specifically, the examiner failed to indicate whether the 
veteran's psychosis and/or anxiety disorder is related to 
military service, to include the in-service report of high 
stress in January 1991.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand order.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  Therefore, the case must be remanded 
to the AOJ for compliance with the Board's May 2005 remand.  
It does not appear that additional examination is needed, but 
review of the medical records is required.  The examiner who 
examined the veteran will be requested for the further 
opinion, or a similar situated doctor should be requested to 
provide the opinion.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the AOJ for the following 
development: 

The AOJ should attempt to have the 
examiner who performed the August 2005 VA 
examination review the examination report 
and all associated medical evidence in 
the claims folder, to include service 
medical records, and offer an opinion as 
to whether it is at least as likely as 
not that the veteran's psychosis and 
anxiety disorders are related to service.  
The examiner should also provide an 
opinion as to whether the in-service 
report of high stress in January 1991 was 
indicative of a chronic psychiatric 
disorder.  The claims folder is to be 
made available for the examiner to review 
for the examination.  The examiner should 
provide a complete explanation for any 
opinion provided.  If the examiner cannot 
provide the requested opinion, the report 
should so state.  

If the examiner from the August 2005 VA 
examination is no longer available, the 
AOJ should arrange to forward the claims 
folder to an appropriate physician for 
the requested record review and opinion.  


If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with appellate procedure.  The purposes of this 
REMAND are to further develop the record and to the accord 
the veteran due process of law.  By this remand, the Board 
does not intimate any opinion, either factual or legal, as to 
the ultimate disposition warranted in this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

